NOTICE OF ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott McCollister on August 8, 2022.

The application has been amended as follows: 
In claim 14, line 5, please delete “0.3 μm and <1.0μm” and insert ---0.4 and <0.9 μm---, as in claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants claim a ground natural calcium carbonate material in a coating composition having a specific d50, d98 and d98/d50, where these values are measured using a Malvern Mastersizer.  
WO ‘454 exemplifies a calcium carbonate having a d50=0.5 micron and d98=2 micron, as measured by Sedigraph.  While this may appear to align with a Malvern measurement within the claimed limitations, the BET surface area of the calcium carbonate of WO ‘454 is much higher (18 m2/g) than that of Suspension 2 of the instant specification (10 m2/g).  
Being that the calcium carbonate particles of WO ‘454 have a much larger BET, one of ordinary skill in the art would not make the compare the calcium carbonate particles of WO ‘454 with the particles of Suspension 2 in the instant invention to find the Malvern measurements.  Therefore, the examiner agrees that this correlation based on Table 2 is unsupported. 
As to the Sedi-Wenk reference, here the particle sizes are taught based on the self-binding pigment, which are those treated with starch, rather than the ground calcium carbonate itself.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766